Title: To James Madison from William Pinkney, 5 May 1804
From: Pinkney, William
To: Madison, James



Sir.
London May. 5. 1804.
I have delayed writing to you on the Affair of the Maryland Claim in the constant Hope that I shd. soon have it in my power to announce the Transfer of the Stock, which forms the Subject of it, to the Use of the State. Not having yet been able, however, from unforeseen Impediments to procure this Transfer (altho it may be expected very shortly to take place) I ought not perhaps any longer to refrain from troubling you with a brief Account of the Measures I have pursued for that purpose & the Effect they have thus far produced.
Supposing it to be certain that the Extension of my powers, communicated by your Letter of the 18h. of August (the Receipt of which I had the Honor to acknowledge on the 22d. of October) had particular Reference to the Resistance made by Mr. Harford to the immediate Recovery of the Stock, and entertaining no Doubt of the Expediency of removing that Resistance by a Sacrifice of a portion of the Fund, I lost no Time in ascertaining the Terms upon which it was yet practicable to do so. In a recent Communication with the Attorney General he had assured me that he would repeat the Motion for a Transfer as the Crown shd. appoint whenever I shd. desire it, and had expressed his Conviction that, all parties consenting, the Lord Chancellor wd. act upon it by passing the necessary Order.
It appeared upon Enquiry that Mr. Harford wd. still agree to the Terms offered by him to Mr. King, notwithstanding the great intermediate Fall in the Price of Stock; but that he wd. accept of nothing short of them. These Terms were, as you will find them stated by Mr. King in his Letter of the 1st. of May 1803, that Mr. Harford shd. receive £10.000 Bank Stock upon the Success of the projected Motion & the consequent immediate Recovery of the Fund by Maryland. The Family of Hanbury having an important Interest in the Fund under the Assignment of the State’s Agent, it appears to have been understood by Mr. King that they shd. contribute towards any Sacrifice to which he might consent in favor of Mr. Harford in proportion to the Extent of their Interest; and as Mr. King’s Letter, in which that Understanding is intimated, was before the Executive of Maryland at the Time of their passing the Order which enabled me to apply £10.000 Stg. to this Object on the part of the State, it was to be presumed that their Expectation was that the Assignees wd. if necessary aid this Sum by a rateable Addition to it on their part.
I found no great Difficulty in prevailing upon the Assignees to consent to bear their Share of the Sacrifice in question; but an Embarrassment still remained. The proportion of Maryland (as between the State & the Assignees with a View to the relative Extent of their Interests) of the Value of the £10.000 Bank Stock required by Mr. Harford, exceeded the sum of Sterling Money to which I was limited by the Order of Council; and as it was perfectly certain that Mr. Harford wd. not recede from any part of his Demand, it followed (unless all Idea of Compromise shd. be abandoned) either that the Assignees must pay towards that Demand, in Addition to their own fair proportion of it, the Difference between £10.000 Sterling & the proportion of Maryland, or that I must undertake a little to exceed my powers. There was certainly no possible Ground upon which I could call upon the Assignees to pay this Difference⟨;⟩ and being most clearly of opinion that I ⟨oug⟩ht not, upon a Scruple, which while it respected ⟨the⟩ mere Letter of my Authority, seemed to me ⟨to⟩ betray the Spirit & Substance of it, to abandon the prospect I now had of ajusting ⟨th⟩is precarious & interesting Business, I determined ⟨at⟩ length to propose to the Assignees that Maryland shd. contribute £7.746..10 Bank Stock, ⟨th⟩en of the Value of £11.000 Sterling (less than the State’s actual proportion & considerably less ⟨tha⟩n the Assignees had for some time insisted ⟨up⟩on) instead of the £10.000 Stg. mentioned in ⟨the⟩ order of Council; and that the Assignees shd. contribute the Residue, amounting to £2.253..10. Bank Stock. This was finally agreed to.
Such further Arrangements as were necessary being completed, the Attorney General on the 16h. of Decr. last repeated, at my Instance, the Motion for a Transfer to the Nominee of the Crown—and, all the parties before the Court consenting to it, an Order was made accordingly.
Of this order I have the Honor to enclose a Copy, from which it will be seen that it brings the Subject precisely within the Engagement contained in Lord Hawksbury’s Letter to Mr. King of the 25h. of April 1803. It ought here to be observed that, the Motion of last Spring having proposed to charge the Costs of all the Claimants, as between Attorney & Client, upon the Fund, and it being understood that in any Course the Affair could take this would be thought equitable, I did not insist upon any Change in that Respect, but allowed the Motion to stand as I found it.
As the Transfer by the Accountant General to the appointee of the Crown was to be preceded by the Taxation & payment of the Costs, it became proper to take Care that this should not be unnecessarily delayed. It was found to be impracticable, however, to prevail upon the different Solicitors to use much Diligence in bringing in their Bills—and hence the Taxation was not entirely completed until the latter End of February or the Beginning of March—when the total of Costs to be charged upon the Fund (including Mr. Chases, for which I suppose Maryland will have Credit against his Commissions) appeared to be £3.487..4..6. In the mean time the King’s Indisposition had rendered it impossible to obtain, & indecent to apply for, an Order under the Sign manual, as prescribed by the Court of Chancery; but, as soon as his Recovery was sufficiently advanced (which was not till very lately) to make it no longer objectionable, I did not fail to press the Subject; and I was assured (as I had been, in the Course of occasional Communication during the King’s Illness) both by Lord Hawksbury & the Under Secretary of State, that every thing should be done for the Termination of the Business at the earlies⟨t⟩ possible Moment. At this Time the Holders of the Colonial paper Money, issued on the Credit of the Stock (who had not opposed the Motion in Court for a Transfer as the Crown should appoint, & consequently could not now pretend to prevent the Effect of the Order founded upon it) urged their Claim as proper to be provided for by the Crown out of the Fund pledged to them & now put completely in the power of the Crown. This Claim it was necessary, as it seems, to refer to the Attorney General for his Report: for the Sake of Form & official Regularity I presume: for nothing can be more obvious than that the Crown cannot now make provision for this or any other Claim out of this Fund, without a direct & undisguised Violation of the Engagement entered into by Ld. Hawksbury with Mr. King, upon the Faith of which I have procured the Stock to be adjudged to the Crown. The Delay which this Reference would produce would it was supposed be but of a few Days; and I was told that it should be as short as possible; but before the Report could be procured the existing Administration felt the necessity of giving Way to the Opposition in parliament, which a recent Cooperation of different parties has made too formidable to be resisted, and being now, & for some Days past, occupied with the Ajustment of a new Administration under Circumstances of peculiar Difficulty, I cannot reasonably expect it to attend to the Ajustment of the Maryland Claim.
Such is the short History & present State of this Affair.
I am not sure that, if these Explanations were now before the President, it would be desired that I should continue for a few Weeks longer to give my Attention to this Subject; but, having with some Care and Anxiety brought it to a Situation which, if properly followed up, must soon result either in a satisfactory Conclusion of it, or in an unequivocal proof that such a Conclusion is not to be expected from a Course, which makes the undoubted Right of Maryland to depend upon the supposed Right of the Crown of Great Britain, I will venture to presume that the further Sacrifice of my Time, which I am disposed to make on this occasion, will, at least, not be disapproved. In that presumption I shall remain in London a short Time longer; and, indeed, I do not know that I shd. be able, if I were so inclined, to procure at the present Season a suitable Conveyance to America for myself & my Family.
I have only to add that there are Several Details belonging to the Progress of this Business into which I do not think it material now to enter, but which I shall hereafter take Occasion to explain. I have the Honor to be with the greatest Respect & Esteem Yr. m. Obed. Hble. Sert
Wm. Pinkney
P. S. With the Copy of this Letter which I shall take the Liberty to enclose to the Govr. of Maryland, I shall transmit the Accountant Generals Report as to the State of the Fund in October last, which contains a particular Account of the Receipts & Investments up to that Time. From this Report the State of the Fund as set forth in the enclosed Order of the Court of Chancery of the 16h. of Decr. last was taken. A Half-yearly Dividend has since accrued on the whole Capital.
P. S. May 6h. I have just received a Note from the Attorney General of which I enclose a Copy. His Report being made I am encouraged to hope that I may yet be able to settle this Affair before the expected Change in Administration, which it does not now seem to be certain can take place for some Days; and at any rate that a very short Time will be sufficient for its Completion.
The Attorney General does not state in his Note the Nature of his Report—but I have no Doubt that it is such as I wish it to be.
